Guy, J.
This is an appeal from a judgment rendered hy a jury in favor of plaintiff for $2,236.36, and from an order denying a motion for a new trial. The action is brought to recover on a life insurance policy or certificate issued by the defendant lodge to the husband of the beneficiary, the plaintiff’s assignor. The assured was a member of the defendant lodge from 1883; and, by the issuing to him of the certificate of insurance in September, 1885, he became a member of what is known as the insurance department (previously entitled endowment rank) of the lodge. By the certificate, the lodge agrees to pay $2,000 to the wife of the assured, “ upon due notice and proof of death and good, standing in the Bank at the time of death and surrender of the certificate.” The by-laws of the lodge provide that all dues shall be payable to the section secretary of each subordinate lodge, on the first of each month, and that a failure to pay such dues before the twentieth of any month “ shall cause, from and after such date, a forfeiture of the certificate of membership and all right, title and interest such member or his beneficiaries may have in and to the same, and membership shall thereby cease ipso facto.” Other sections of the by-laws provide that the board of the supreme lodge shall have power to cancel such forfeiture of membership, upon payment of all dues before the end of the calendar month when the forfeiture occurs; and that no officer of the lodge shall have power to waive any of the provisions of the by-laws. It is conceded that the assured paid all dues up to June 1, 1908, and was a member in good standing of the subordinate lodge. In June, 1908, he failed to pay the secretary of the subordinate lodge the five dollars and seventy cents due June 1, 1908; and the secretary advanced the amount for him, forwarded it to the supreme lodge, and subsequently, on July *40921, 1908, when notifying the supreme lodge, in writing, of the failure of the assured to pay his dues for the month of July, stated, “I paid last month for him.” Plaintiff called two witnesses who testified that they went to the house of the section secretary, Mr. Muhl, on July 17, 1908; that one of them, a son of the assured, tendered to him five dollars and seventy cents for dues for the month of July, and that said secretary refused to receive the same unless he was also paid, at the same time, or reimbursed, the five dollars and seventy cents advanced by him as a payment for the assured of the June dues. On July 21, 1908, the assured was suspended from the defendant lodge for failure to pay his dues for the months of June and July. One of plaintiff’s witnesses testified that again, during the first week in the following August, he went to the section secretary, Mr. Muhl, the only person authorized to receive dues from members of the subordinate lodge to which the assured belonged, and tendered to him eleven dollars and forty cents, the full amount of the June and July dues; but that Muhl refused to accept the same, telling him to “ wait a little while and perhaps things will be all right again;” and told him to call and see him later on; that a week later he had a conversation with Muhl, and he told the witness “ it is too late now, I cannot accept the money at- all,” because William Fritzel was suspended on the twentieth day of July. The tender of the amount of the June and July dues was denied by Muhl, when called as a witness for defendant, and thus an issue of fact was created which was properly submitted by the court to the jury. Subsequently to the suspension of the assured from membership, he made application for reinstatement as a member, which application was rejected. He made no further tender of dues after the alleged tender of the July dues, and he died in the following December. The principal questions involved on this appeal are: First, Was the alleged tender of the five dollars and seventy cents on July 17, 1908, for the July dues, a sufficient tender, unaccompanied by the further amount of five dollars and seventy cents advanced by the section secretary to the assured and paid by him for the assured for the dues of June, *4101908 ? Second, In view of such tender, was the suspension of the assured and the forfeiture of his membership a legal forfeiture under the by-laws of tbe lodge?
As to these two propositions it seems clear that, the defendant having received the money for the 3 une dues from the section secretary as a payment of the June dues, the tender of the July dues was a sufficient tender; the defendant had no right, under the by-laws, to refuse to accept the same; and, in view of such tender, there was no authority under the by-laws for the suspension of the assured and the forfeiture of his membership for non-payment of dues. The question then arises whether, in view of such illegal suspension and forfeiture of the membership of the assured, any duty rested upon him to make further tender of dues for each succeeding month up to the time of his death. On this point the ruling of the trial judge, that no further tender could be required of the assured, is supported by abundant authorities. In Hall v. Supreme Lodge, Knights of Honor, 24 Fed. Bep. 450, the rule applicable to such cases is clearly stated: “A tender of an assessment * * * which is refused, is just as effectual * * * as if it had been accepted. The burden to act after tender and refusal is on the creditor; and the debtor is only required to be ready to meet the demand when madeA
In Hayner v. American Popular Life Ins. Co., 69 H. Y. 435, the couH held: “that where the one entitled to the payment of money virtually declares that no tender will be accepted,” the law does not require a tender, as it would be useless and of no avail.
The various exceptions, taken to the rulings of the court and the refusal to charge various requests, are dependent upon the determination of these propositions; and the rulings on these points were correct.
The judgment should, therefore, be affirmed, with costs.
Seabury and Bijur, JJ., concur.
Judgment affirmed.